DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20140127912 A1, hereinafter Wu).
With regards to claim 1, Wu discloses a method for manufacturing a conductive pattern, (FIGS. 1A-1F) comprising: 

step A: forming a metal layer; (copper layer 109)
step B: forming a first conductive buffer layer (buffer layer 105, see at least Paragraph [0024], where the barrier can be made of conductive tantalum) on the metal layer; (See FIG. 1B) 
step C: patterning the metal layer and the first conductive buffer layer to form a conductive sub-pattern; (See FIG. 1C, where the layers 105 and 109 are patterned) and 
performing steps A to C repeatedly for N times to form N conductive sub-patterns that are stacked on the base substrate, wherein the conductive pattern comprises the N conductive sub-patterns,.  (See FIG. 1F and Paragraph [0040], where the deposition and patterning of the metal and barrier (now labeled 125 and 127) are repeated at least once, meaning N=1)
wherein an orthographic projection of an n-th formed conductive sub-pattern onto the base substrate falls within an orthographic projection of an (n-1)-th formed conductive sub-pattern onto the base substrate, and n is a positive integer greater than 1. (See annotated FIG. 1F, where the orthographic projection [denoted by the arrowed dotted line]of at least layers 127 fall within the orthographic projection of at least layers 109)
However, Wu does not explicitly teach N is a positive integer greater than 1, and n is smaller than or equal to N. i.e. repeating the process more than once. (e.g N=3 and n=2)
While Wu does not explicitly teach these features It should be noted that at least one duplication of the formation process is already well-known in Wu (See the transition from FIG. 1C-1F), and further duplications of the formation steps would produce predictable results such as providing further routing structures for customizing electrical connections in displays, LEDs, etc. (See Paragraphs [0040]-[0074])
Therefore, it would be obvious to one of ordinary skill in the art to modify the method of Wu to contain additional processing steps. (See also Response to Arguments)


    PNG
    media_image1.png
    273
    438
    media_image1.png
    Greyscale


With regards to claim 3, Wu teaches the method according to claim 1, wherein the step A comprises: 
forming the metal layer by a sputtering process using Cu.  (Paragraph [0025]) 

With regards to claim 4, Wu teaches the method according to claim 1, wherein prior to the step A, the method further comprises: 
forming a second conductive buffer layer (buffer layer 105 on the layer 103) on the base substrate, wherein the second conductive buffer layer is below a first conductive sub-pattern of the N conductive sub-patterns, and the first conductive sub-pattern is closest to 14the base substrate relative to other conductive sub-patterns of the N conductive sub-patterns.  (See FIG. 1A, showing the buffer layer 105 closest to the substrate 103)

With regards to claim 7, Wu teaches the method according to claim 1, wherein the step C comprises: 
coating a photoresist on the first conductive buffer layer, exposing the photoresist using a mask plate, and developing to form the conductive sub-pattern. (Paragraph [0074]: “The apparatus/process 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20140127912 A1, hereinafter Wu), as applied to claims 1 and 4, and further in view of Sun (US 20180212043 A1).

With regards to claim 5, Wu teaches the method according to claim 1.
However, Wu does not explicitly teach wherein the step B comprises: 
forming the first conductive buffer layer using at least one of Mo, MoTi, MoNb, MoAl, MoSb, MoW, MoNi, MoNbSn or MoNiTi.  
Sun teaches forming a conductive buffer layer using Mo (Paragraph [0041]: “According to one embodiment of the present disclosure, only common metal materials are used as a buffer layer, for example, Ti /Mo/Cu”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the barrier layer of Wu with the Mo of Sun, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that Mo is a well-known material used for conductive layers (See Sun Paragraph [0041]), and substitution of one known material for another would yield predictable results.

With regards to claim 6, Wu teaches the method according to claim 4.
However, Wu does not explicitly teach wherein the forming the second conductive buffer layer comprises: forming the second conductive buffer layer using at least one of Mo, MoTi, MoNb, MoAl, MoSb, MoW, MoNi, MoNbSn or MoNiTi.  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the barrier layer of Wu with the Mo of Sun, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that Mo is a well-known material used for conductive layers (See Sun Paragraph [0041]), and substitution of one known material for another would yield predictable results.

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
Applicant essentially argues that:
1) Wu does not explicitly teach “an orthographic projection of the n-th formed conductive sub-pattern onto the base substrate falls within an orthographic projection of the (n-1)-th formed conductive sub-pattern onto the base substrate, and n is a positive integer greater than 1, and is smaller than or equal to N;” and
2) Wu teaches that the metal layers 109 and 127 are in electrical contact, where the metal layers 3 are not in electrical contact (See Page 4 of Remarks)
With regards to 1), Applicant merely states that “there is no evidence that Wu et al. discloses or suggests that an orthographic projection of copper inlay 127 onto the base substrate falls within an orthographic projection of the copper layer 109 onto the base substrate” and reproduces both sets of drawings (See Pages 2-3 of Applicants Arguments)
In response, Examiner has amended FIG. 1F to clearly show that an orthographic projection of a higher level conductive pattern 127 (i.e. n-th pattern) “falls within” an orthographic projection of the 
With regards to 2), Examiner notes that these arguments are without merit.  Examiner notes that the Specification and Drawings of the Application state that each of the buffer layers 2 between the metal layers 3 is “conductive,” where the cited materials for the barrier layers are “Mo, MoTi, MoNb, MoAl, MoB, MoW, MoNi, MoNbSn or MoNiTi (See at least Paragraph [0009]), which are known to be conductive materials. Therefore, since the metal layers 3 are only separated by a conductive material, the two metal layers 3 must be electrically connected.  Even if this argument did hold merit, this feature is not described in the claims.
Therefore, claim 1 is properly rejected, and claims 3-7 are rejected for at least their dependencies.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812